DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Titus et al. (US 2018/0331117).
	In re claim 1, Titus et al. teach a method used in forming a memory array comprising strings of memory cells, comprising:
forming an upper stack 232/242 above a lower stack 132/142, the lower stack 132/142 comprising vertically-alternating lower first tiers 132 (insulating layers, thickness (e.g. ≥1,000 nm, [0068]) greater than that of the upper first tier 242 (e.g. 20 ~50 nm, [0091]) and that of the upper second tier 232 (e.g. 20 ~50 nm, [0091]) immediately-above the intervening tier 170 and greater than that of the lower first tier 132 (e.g. 20 ~50 nm, [0067]) and that of the lower second tier 142 (e.g. 20 ~50 nm, [0067]) immediately-below the intervening tier 170;
forming upper channel openings 69 through the upper first and second tiers 242 and 232 to the intervening tier 170 (Fig. 11B), individual of the upper channel openings 69 extending to the sacrificial material 58 in individual of the lower channel openings 67; and 
removing the sacrificial material 58 from the individual lower channel openings 67 through the upper channel openings 69 (i.e. evolving from Fig. 11B to Fig. 12B) and thereafter forming channel-material strings 60 ([0116], Figs. 13F, Fig. 14B) in the upper and lower channel openings 69 and 67 (i.e. 69 + 67 = 49 in Fig. 12B).

    PNG
    media_image1.png
    335
    789
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    302
    764
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    358
    714
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    332
    678
    media_image4.png
    Greyscale

  
    PNG
    media_image5.png
    360
    712
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    564
    295
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    339
    708
    media_image7.png
    Greyscale

	In re claim 5, Titus et al. teach that the intervening tier 170 being (a) (refer to the rejection against claim 1).
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pachamuthu et al. (US 2015/0236038).
	In re claim 1, Pachamuthu et al. teach a method used in forming a memory array comprising strings of memory cells, comprising:
forming an upper stack 232/242 above a lower stack 132/146, the lower stack 132/146 comprising vertically-alternating lower first tiers 132 (i.e. insulating layers, [0051]) and lower second tiers 146 (i.e. conductive layers, [0077]), the upper stack 232/242 comprising vertically-alternating upper first tiers 242 (i.e. second sacrificial layers, [0091]) and upper second tiers 232 (i.e. insulating layers, [0091]), an intervening tier 170 (i.e. a dielectric layer, [0061]) vertically between the upper and lower stacks 232/242 and 132/146 (Fig. 15), lower channel openings 125 extending through the intervening tier 170 and the lower first and second tiers 132 and 146 (Figs. 5, 9), the lower channel openings 125 having sacrificial material 123 ([0069]) therein in the intervening tier 170 and in the lower first and second tiers 132 and 146 (Figs. 9, 15), the intervening tier 170 being of a thickness (e.g. ≥ 100 nm, [0061]) greater than that of the upper first tier 242 (i.e. the thickness of 242 is less than that of layer 190, as shown in Fig. 15, wherein the thickness of 190 is in a range of 30 ~100 nm, [0088]) and that of the upper second tier 232 ([0125]) immediately-above the intervening tier 170 and greater than that of the lower first tier 132 (e.g. 20 ~50 nm, [0057], [0125]) and that of the lower second tier 142 (e.g. 20 ~50 nm, [0057]) immediately-below the intervening tier 170;
forming upper channel openings 249 through the upper first and second tiers 242 and 232 to the intervening tier 170 (Fig. 17), individual of the upper channel 
removing the sacrificial material 123 from the individual lower channel openings 125 through the upper channel openings 249 (i.e. evolving from Fig. 17 to Fig. 18) and thereafter forming channel-material strings 60 ([0105], Fig. 19) in the upper and lower channel openings 69 and 67 (i.e. 125 + 249 = 49 in Fig. 18).

    PNG
    media_image8.png
    322
    578
    media_image8.png
    Greyscale

            
    PNG
    media_image9.png
    330
    533
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    438
    775
    media_image10.png
    Greyscale

       
    PNG
    media_image11.png
    418
    749
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    411
    727
    media_image12.png
    Greyscale

	In re claim 5, Pachamuthu et al. teach that the intervening tier 170 being (a), i.e. refer to the rejection against claim 1.
Claims 14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2021/0391289).
	In re claim 14, Kim et al., in Fig. 4 and corresponding text, teach a method used in forming a memory array comprising strings of memory cells, comprising:
an upper stack CELL2 above a lower stack CELL1, the lower stack CELL1 comprising vertically-alternating lower conductive tiers 230 ([0053]) and lower insulative tiers 220 (i.e. insulating layers, [0050]), the upper stack CELL2 comprising vertically-alternating upper conductive tiers 230 and upper insulative tiers 220;
an intervening tier 214/260/212 vertically between the upper and lower stacks CELL2 and CELL1, the intervening tier 214/260/212 being at least predominantly polysilicon (i.e. layers 214, 260 and 212 are polycrystalline silicon, [0069], [0070]) 
channel-material strings 240 (i.e. the channel layer, [0050]) of memory cells extending through the upper stack CELL2, the intervening tier 214/260/212 and the lower stack CELL1.
              
    PNG
    media_image13.png
    620
    457
    media_image13.png
    Greyscale

	In re claim 19, Kim et al., in Fig. 4 and corresponding text, teach a method used in forming a memory array comprising strings of memory cells, comprising:
an upper stack CELL2 above a lower stack CELL1, the lower stack CELL1 comprising vertically-alternating lower conductive tiers 230 ([0053]) and lower insulative tiers 220 (i.e. insulating layers, [0050]), the upper stack CELL2 comprising vertically-alternating upper conductive tiers 230 and upper insulative tiers 220;
an intervening tier 214/260/212 vertically between the upper and lower stacks CELL2 and CELL1, the intervening tier 214/260/212 being at least predominantly conductive (i.e. layers 214, 260 and 212 are polycrystalline silicon or aluminum or copper, [0069],note: both layers 212 and 214 may include same material as that of layer 260, [0070]) and of different composition from compositions of the upper conductive tier 230 (e.g. tungsten, [0053]) immediately-above the intervening tier 214/260/212 and of different composition from compositions of the lower conductive tier 230 (i.e. metal, [0053]) immediately-below the intervening tier 214/260/212; and 
channel-material strings 240 (i.e. the channel layer, [0050]) of memory cells extending through the upper stack CELL2, the intervening tier 214/260/212 and the lower stack CELL1.

    Allowable Subject Matter
Claims 26 and 30-38 are allowed.
Claims 2-4 and 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current inventio is deemed to be directed to a nonobvious improvement over the inventions published in US 2015/0236038 and US 2018/0331117.  The improvement comprises: (a) the sacrificial material comprises a radially-outer silicon dioxide, a radially-inner silicon dioxide, and aluminum oxide radially-between the radially-outer silicon dioxide and the radially-inner silicon dioxide (claim 2); the individual upper channel openings are formed to have an average longitudinal axis that is angled from an average longitudinal axis of their respective individual lower channel opening to which they extend (claim 10); and that portion of individual of the channel-material strings in the upper stack having an average longitudinal axis that is angled from an average longitudinal axis of that portion of the individual channel-material strings in the lower stack (claims 26 and 30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 19, 2022



/HSIEN MING LEE/